DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments. Merck & Co.v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) See MPEP 2123.

	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 5, 7, 9, 10, 12, 14, 16, 17, 19, and 21 is/are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Martin (US 2014/0292576).

Regarding claims 1, 9, and 16, Martin teaches a method for identifying spoofed navigation signals (“detecting signals intended as a decoy”, title), the method comprising: 
receiving a plurality of navigation signals at a multi-element antenna (“multi-sensor antenna array” para. [0007]; 11, Fig. 12); 
determining a gain vector for each of the navigation signals (the outputs of the “Int&Dump” units in Figs. 4-5, taken together for a satellite channel, comprise a gain vector for a navigation signal; Figs. 4-5 each show n satellite channels); and 
analyzing the gain vectors for the navigation signals to determine whether one or more of the navigation signals are spoofed (“software” side of Figs. 4-5 and “calculation of coherence...” block in Fig. 6 make such determination based on the gain vectors; the determination is described in Fig. 1).

Regarding claims 2, 10, and 17, Martin teaches that determining the gain vector for each of the navigation signals comprises, in each of multiple tracking channels:
mixing the navigation signals as received by different elements of the multi-element antenna with an oscillator signal to produce first mixed signals (see first set of mixers in Figs. 4-5, with oscillator signal from “Carrier NCO”; also see para. [0090] “multiplication of the received signal by a complex local carrier”); 
mixing the first mixed signals with a navigation code to produce second mixed signals, different tracking channels using different navigation codes (see second set of 
accumulating values of the second mixed signals to produce accumulated values (the “Int & Dump” modules in Figs. 4-5 output accumulated values), the accumulated values forming a vector of values (the outputs of the “Int & Dump” modules, taken together, form such vector); and 
determining the gain vector for one of the navigation signals using the vector of values (Martin’s gain vector is equal to the vector of values).

Regarding claims 5, 12, and 19, Martin teaches receiving information about expected or actual positions of satellites associated with the navigation signals (steps 1-3, Fig. 1); and using the information about the expected or actual positions of the satellites to at least one of: identify the navigation signals and analyze the gain vectors (steps 5-6, Fig. 1).

Regarding claims 7, 14, and 21, Martin teaches suppressing any of the navigation signals determined to be spoofed (paras. [0149]-[0150]).

Claim(s) 1, 2, 7, 9, 10, 14, 16, 17, and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McDowell (US 7,250,903, cited on IDS).


receiving a plurality of navigation signals at a multi-element antenna (Antenna Array 12); 
determining a gain vector for each of the navigation signals (the outputs of summers 26, taken together, comprise a gain vector for a particular navigation signal); and 
analyzing the gain vectors for the navigation signals to determine whether one or more of the navigation signals are spoofed (4:35-39).

Regarding claims 2, 10, and 17, McDowell teaches that determining the gain vector for each of the navigation signals comprises, in each of multiple tracking channels (implied by “multiple tracked satellites” 3:9-11 and “constantly configuring said steering vectors to the satellites in use” 5:25-37):
mixing the navigation signals as received by different elements of the multi-element antenna with an oscillator signal to produce first mixed signals (RF Downconverters 14 output mixed signals); 
mixing the first mixed signals with a navigation code to produce second mixed signals, different tracking channels using different navigation codes (see multipliers 24, at which weighted first mixed signals are mixed with code from 30); 

determining the gain vector for one of the navigation signals using the vector of values (McDowell’s gain vector is equal to the vector of values).

Regarding claims 7, 14, and 21, McDowell teaches suppressing any of the navigation signals determined to be spoofed (“detected threats can be spatially nulled”, abstract).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over McDowell (US 7,250,903).

Regarding claims 3, 11, and 18, McDowell teaches determining whether at least two navigation signals have substantially the same angle of arrival, where angles of arrival are derived from the gain vectors, and in response to determining that at least angle of arrival, determining that the navigation signals having substantially the same gain vectors are spoofed (4:28-39). In Examiner’s view, McDowell therefore implicitly determines whether at least two navigation signals have substantially the same gain vectors, as McDowell’s angles of arrival are determined from the gain vectors, and if angles of arrival of two signals are substantially the same, the gain vectors must also have a “substantial similarity”.
However, in case Applicant disagrees, it would have been obvious to modify McDowell by explicitly determining whether any of the navigation signals have substantially the same gain vectors because it is a simple substitution of the type of data being compared – gain vectors rather than angles of arrival - to obtain predictable results, an exemplary rationale that supports a conclusion of obviousness, see KSR Int’l Co. v. Teleflex Inc. Use of gain vectors further has the advantage of reducing computational complexity by eliminating the calculation of angles of arrival.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over McDowell (US 7,250,903) in view of OFFICIAL NOTICE.

Regarding claim 4, Examiner takes official notice that determining the similarity of two vectors by comparing the magnitude of a squared cross-correlation to a threshold is a well-known statistical method. It would have been obvious to further modify McDowell as claimed because the similarity in gain vectors must be determined somehow and the . 

Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over [Martin (US 2014/0292576) or McDowell (US 7,250,903)] in view of Admitted Prior Art (specification para. [0005]).

Regarding claims 6, 13, and 20, Martin and McDowell do not teach comparing a signal strength of each of the navigation signals to an expected signal strength. However Applicant’s specification para. [0005] teaches that such a comparison is well known: “Existing anti-spoofing systems often rely on a comparison of a received signal strength of a GNSS signal with an expected signal strength. If the received signal strength is significantly stronger than expected for a GNSS signal, the received signal is unlikely to be a genuine GNSS signal.” It would have been obvious to modify Martin or McDowell by comparing a signal strength of each of the navigation signals to an expected signal strength because it provides a possible additional indication of a spoofed signal.

Claims 8, 15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over [Martin (US 2014/0292576) or McDowell (US 7,250,903)] in view of OFFICIAL NOTICE.


However both teach satellite navigation signal receivers that identify and suppress spoofed satellite signals (see rejections of claims 7, 14, 21 above). It would have been obvious to modify Martin and McDowell to at least calculate a position using the signals determined not to be spoofed because it is a well-known function of satellite navigation signal receivers and merely what one would expect.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSI J GALT whose telephone number is (571)270-1469. The examiner can normally be reached Monday-Thursday, 9AM - 4PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CASSI J GALT/Primary Examiner, Art Unit 3648